Name: 2012/767/EU: Commission Implementing Decision of 7Ã December 2012 designating the EU reference laboratory for foot-and-mouth disease and repealing Decision 2006/393/EC (notified under document C(2012) 8901) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  research and intellectual property;  trade policy;  health
 Date Published: 2012-12-11

 11.12.2012 EN Official Journal of the European Union L 337/54 COMMISSION IMPLEMENTING DECISION of 7 December 2012 designating the EU reference laboratory for foot-and-mouth disease and repealing Decision 2006/393/EC (notified under document C(2012) 8901) (Text with EEA relevance) (2012/767/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Article 69(1) thereof, Whereas: (1) Directive 2003/85/EC sets out minimum control measures to be applied in the event of an outbreak of foot-and-mouth disease and certain preventive measures aimed at increasing the awareness and preparedness of the competent authorities and the farming community concerning that disease. (2) Directive 2003/85/EC provides, inter alia, that an EU reference laboratory for foot-and-mouth disease is to be designated in order to carry out the functions and duties set out in Annex XVI thereto. (3) The Commission, in close collaboration with the Member States, has carried out a tender for the selection of that EU reference laboratory, taking into account the criteria of technical and scientific competence and staff expertise. (4) Following completion of the selection procedure, the successful laboratory, the Institute for Animal Health, Pirbright Laboratory sponsored by the Biotechnology and Biological Sciences Research Council (BBSRC), has been designated, by Commission Decision 2006/393/EC (2), as EU reference laboratory for foot-and-mouth disease for a period of five years starting on 7 June 2006. (5) Directive 2003/85/EC also provides that the Commission should review the designation of the EU reference laboratory for foot-and-mouth disease in the light of its compliance with the functions and duties of that laboratory specified in Annex XVI thereto. (6) The evaluation, initiated by the Commission and completed in April 2011, concluded that the Institute for Animal Health, Pirbright Laboratory, successfully fulfils all of the functions and duties of the EU reference laboratory for foot-and-mouth disease as provided for in Annex XVI to Directive 2003/85/EC and of the responsibilities of the EU reference laboratories as provided for in Article 32(2) and (4) of Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (3). (7) The designation of that laboratory as an EU reference laboratory for foot-and-mouth disease should therefore be prolonged for an undetermined period of time. (8) In addition, the United Kingdom has officially informed the Commission that the Institute for Animal Health, Pirbright Laboratory, is now called the Pirbright Institute. (9) In order to avoid any disruption of activities of the EU reference laboratory for foot-and-mouth disease, it is appropriate that the measures provided for in this Decision apply retroactively, as from 7 June 2011. (10) In the interest of clarity and simplification of Union law, Decision 2006/393/EC should therefore be repealed and replaced by this Decision. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Pirbright Institute, of the Biotechnology and Biological Sciences Research Council (BBSRC) in the United Kingdom, is designated as the EU reference laboratory for foot-and-mouth disease. 2. The rules setting out the functions and duties of the EU reference laboratory referred to in paragraph 1 are laid down in Annex XVI to Directive 2003/85/EC. Article 2 Decision 2006/393/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 3 This Decision shall apply from 7 June 2011. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 December 2012. For the Commission Tonio BORG Member of the Commission (1) OJ L 306, 22.11.2003, p. 1. (2) OJ L 152, 7.6.2006, p. 31. (3) OJ L 165, 30.4.2004, p. 1.